LETTS, Judge.
This cause is per curiam affirmed except for the confusion as to the number of days credit which should be awarded to the defendant. The trial judge orally concluded that credit for three hundred twenty-six (326) days would be awarded. Yet, the written orders set forth a total of three hundred fifty-nine (359) days.
Neither the public defender’s brief, nor the attorney general’s answer brief, provide any illumination to explain the difference. This cause is remanded to the trial judge for a determination of this issue.
AFFIRMED IN PART; REMANDED IN PART.
HERSEY and DELL, JJ., concur.